Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, neither singularly nor in combination, teach or show the steps of 
(A) determining a first traveling state of the vehicle based on the speed information and a second traveling state of the vehicle based on the peripheral information; (B) determining, by comparing the first traveling state with the second 15traveling state, that the first communication message is anomalous when the first traveling state is different from the second traveling state and that the first communication message is normal when the first traveling state is same as the second traveling state; and (C) executing processing to handle an anomaly when the first 20communication message is determined to be anomalous in operation (B), as shown in independent claim 1 and similarly in independent claims 14 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/Primary Examiner, Art Unit 3661